Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David Benjamin Morris and Candace April Morris appeal the district court’s order affirming the bankruptcy court’s order sustaining the Trustee’s objection to the Morrises’ claimed exemption with respect to their 2014 income tax refunds. We have reviewed the record and find no re*677versible error. Accordingly, we affirm for the reasons stated by the district court. Morris v. Scott, No. 3:15-cv-00021-GEC, 2016 WL 556712 (W.D. Va. filed Feb. 8 & entered Feb. 9, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED